Title: [Diary entry: 7 December 1786]
From: Washington, George
To: 

 Thursday 7th. Mercury at 36 in the Morning—40 at Noon and 36 at Night. Wind Southerly all day and Weather lowering. In the afternoon it began to rain slowly, & continued to do so I believe through the Night. Rid to the Ferry, Dogue run & Muddy hole Plantations—also to the Mill, & to the Ditchers—Grubbing at the first place and beating out & cleaning, for house use, Corn at the latter. Gathering in, and husking this at Dogue run. The Wheat made, and disposition of it at the Ferry is as follow 

Made
How disposed of


Bushels 245 1/3
Sowed
95 Bls.



Sent to D. Run
20



Ditto to the Mill
130 1/3




245 1/3


Acct. of Rye made at the same place and disposition of it.


Made
Disposed of
Bls.


Bushels 139
Sowed
25



Do. sent to D. run
28 1/2



Do. to Home Ho[use]
26



Do. to Muddy hole
19 1/2



Given to the Horses
25



Overseers Share
15




139    

 At Muddy hole 2 Stacks of Rye of equal size with three remaining have been got out, and disposed of as follows 

To Dogue run
52 1/2
Bushls.


Sowed
28


Given to the Horses
24 1/2



105    

